 

John E. Dolkart, Jr., SBN 259707

LAW OFFICES OF JOHN E. DOLKART, JR.

1750 Kettner Blvd., Suite 416

San Diego, California 92101

Tel: (619) 501-1083

Fax: (619) 684-3512

john@dolkartlaw.com




Attorney for:

Plaintiffs

SUPERIOR COURT OF THE STATE OF CALIFORNIA

COUNTY OF SAN DIEGO – CENTRAL DIVISION




PIONEER GROUP, LLC, a limited liability company; BLACK CAR, INC., a corporation;




Plaintiffs,




vs.




HOLLY BROTHERS PICTURES, INC., a corporation; and DOES 1 through 10, inclusive;

Defendant.

Case No.: 30-2017-00010522-CU-BC-CTL




Assigned for All Purposes

Hon. Gregory W. Pollack

Dept. C-71




STIPULATION APPROVING SETTLEMENT AND ORDER THEREON







Complaint Filed:

March 2, 2018

 

 




STIPULATION

IT IS HEREBY STIPULATED AND AGREED by and between, Plaintiffs Pioneer Group, LLC
and Black Car, Inc. (collectively “Plaintiffs” or individually as “Plaintiff”)
and Defendant Holly Brothers Pictures, Inc., (the “Defendant”), collectively
referred to as, “the Parties” or a “Party” where context may require and each of
them having settled the above entitled matter by written agreement by entry into
this Stipulation for Entry of Judgment and Order Thereon (“the Stipulation”)
that all claims presented in Plaintiff’s Complaint have been and are now fully
settled and resolved to the mutual satisfaction of all Parties pursuant to the
terms of that certain written Settlement and Mutual Release Agreement  (the
“Settlement Agreement”) by and between the Parties, dated March 21, 2018, a true
and correct copy of which is on-file with the court at to which this Stipulation
is included as an Exhibit thereto.

 

STIPULATION FOR THE ENTRY OF JUDGMENT AND ORDER THEREON

1

--------------------------------------------------------------------------------










IT IS FURTHER STIPULATED AND AGREED by and between the Parties to dismiss the
Entire Action, with prejudice, by the delivery of the executed Request for
Dismissal to be filed upon the completion of the items of performance for the
Defendant as further provided by the Settlement Agreement.

IT IS SO STIPULATED.




Dated: March 22, 2018

PIONEER GROUP, LLC

(“Plaintiff”)







By: /s/ Michael Caloway

Michael Caloway, Manager




Dated: March 22, 2018

BLACK CAR, INC.

(“Plaintiff”)







By: /s/ Keith Williams

Keith Williams, Manager










Dated: March 22, 2018

HOLLY BROTHERS PICTURES, INC.

(“Defendant”)







By: /s/ Brent Willson

Brent Willson,  Chief Executive Officer

 




















STIPULATION FOR THE ENTRY OF JUDGMENT AND ORDER THEREON

2

--------------------------------------------------------------------------------













ORDER

The Court have read and considered the Stipulation and there being no opposition
to the Settlement Agreement proposed thereunder and on proof made to the
satisfaction of the Court and good cause appearing therefore:

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the settlement and compromise of
the above-entitled action pursuant to the terms of the Settlement Agreement,
including the issuance of shares of common stock to the Plaintiffs by Defendant
pursuant to Section 3(a)(10) of the Securities Act of 1933, as amended, and
Corporations Code Section 25017(f)(3) and the stipulation for limited
reservation of jurisdiction by the Court as contained therein are approved;

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the above-entitled Court has
opined that the settlement agreement is fundamentally to all parties and the
Court shall retain jurisdiction over the parties hereto to enforce the terms of
the Settlement Agreement to the extent required therein.




Dated: April ___, 2018




________________________________________

                                          Hon. Gregory W. Pollack

                                        Judge of the Superior Court



































STIPULATION FOR THE ENTRY OF JUDGMENT AND ORDER THEREON

3